Name: Commission Implementing Regulation (EU) 2016/2148 of 7 December 2016 laying down rules for the management and distribution of textile quotas established for the year 2017 under Regulation (EU) 2015/936 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: tariff policy;  international trade;  trade;  trade policy;  cooperation policy;  leather and textile industries
 Date Published: nan

 8.12.2016 EN Official Journal of the European Union L 333/32 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2148 of 7 December 2016 laying down rules for the management and distribution of textile quotas established for the year 2017 under Regulation (EU) 2015/936 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/936 of the European Parliament and of the Council of 9 June 2015 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Union import rules (1), and in particular Article 17(3) and (6) and Article 21(2) thereof, Whereas: (1) Regulation (EU) 2015/936 established quantitative restrictions on imports of certain textile products originating in certain third countries to be allocated on a first come, first served basis. (2) Under Regulation (EU) 2015/936 it is possible, in certain circumstances, to use other allocation methods, to divide quotas into tranches, or to reserve a proportion of a specific quantitative limit exclusively for applications which are supported by evidence of the results of past import performance. (3) Rules for the management and distribution of textile quotas established for the year 2017 should be adopted before the quota year begins so that the continuity of trade flows is not unduly affected. (4) The measures adopted in previous years, such as those in Commission Implementing Regulation (EU) 2015/2106 (2), proved to be satisfactory and it is therefore appropriate to adopt similar rules for 2017. (5) In order to satisfy the greatest possible number of operators, it is appropriate to make the first come, first served allocation method more flexible by placing a ceiling on the quantities that can be allocated to each operator by that method. (6) In order to guarantee a degree of continuity in trade and efficient quota administration, operators should be allowed to make their initial import authorisation application for 2017 equivalent to the quantity that they imported in 2016. (7) In order to achieve optimum use of the quantities, an operator who has used at least half of the amount already authorised should be permitted to apply for a further amount, provided that quantities are available in the quotas. (8) In order to secure a sound administration, import authorisations should be valid for nine months from the date of issue until the end of the year at the latest. Member States should issue authorisations only after being notified by the Commission that quantities are available and only if operators can prove the existence of a contract and can certify, in the absence of a specific provision to the contrary, that they have not yet been granted a Union import authorisation under this Regulation for the categories and countries concerned. The competent national authorities should, however, be authorised, in response to an importer's application, to extend by three months and until 31 March 2018 the validity of an authorisation provided that at least half of the allocated quantity has been used by the application date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee established by Article 30 of Regulation (EU) 2015/936, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down rules on the management of quantitative quotas for imports of certain textile products set out in Annex III to Regulation (EU) 2015/936 for the year 2017. Article 2 The quotas referred to in Article 1 shall be allocated according to the chronological order of receipt by the Commission of Member States' notifications of applications from individual operators, for amounts not exceeding the maximum quantities per operator set out in Annex I. The maximum quantities shall not, however, apply to operators able to prove to the competent national authorities, when making their first application for 2017, that, in respect of given categories and given third countries, they imported more than the maximum quantities specified for each category pursuant to import authorisations granted to them for 2016. In the case of such operators, the competent authorities may authorise imports not exceeding the quantities imported in 2016 from given third countries and in given categories, provided that enough quota capacity is available. Article 3 Importers who have already used 50 per cent or more of the amount allocated to them under this Regulation may make a further application, in respect of the same category and country of origin, for amounts not exceeding the maximum quantities laid down in Annex I. Article 4 1. The competent national authorities listed in Annex II may, from 10.00 a.m., Brussels time, on 11 January 2017, notify the Commission of the amounts covered by requests for import authorisations. 2. The competent national authorities shall issue import authorisations only after being notified by the Commission pursuant to Article 17(2) of Regulation (EU) 2015/936 that the requested quantities are available for importation. They shall issue authorisations only where an operator: (a) proves the existence of a contract relating to the provision of the goods; and (b) certifies in writing that, in respect of the categories and countries concerned: (i) the operator has not already been granted an authorisation under this Regulation; or (ii) the operator has been granted an authorisation under this Regulation but has used at least 50 per cent of the quantity allocated. 3. Import authorisations shall be valid for nine months from the date of issue until 31 December 2017 at the latest. The competent national authorities may, however, at the importer's request, grant a three-month extension to the validity of an authorisation, provided that at least 50 per cent of the allocated quantity has been used at the time of the request. Such extension shall in no circumstances expire later than 31 March 2018. Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply as from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 160, 25.6.2015, p. 1. (2) Commission Implementing Regulation (EU) 2015/2106 of 20 November 2015 laying down rules for the management and distribution of textile quotas established for the year 2016 under Regulation (EU) 2015/936 of the European Parliament and of the Council (OJ L 305, 21.11.2015, p. 35). ANNEX I Maximum amounts referred to in Articles 2 and 3 Country concerned Category Unit Maximum amount Republic of Belarus 1 Kilograms 20 000 2 Kilograms 80 000 3 Kilograms 5 000 4 Pieces 20 000 5 Pieces 15 000 6 Pieces 20 000 7 Pieces 20 000 8 Pieces 20 000 15 Pieces 17 000 20 Kilograms 5 000 21 Pieces 5 000 22 Kilograms 6 000 24 Pieces 5 000 26/27 Pieces 10 000 29 Pieces 5 000 67 Kilograms 3 000 73 Pieces 6 000 115 Kilograms 20 000 117 Kilograms 30 000 118 Kilograms 5 000 Country concerned Category Unit Maximum amount Democratic People's Republic of Korea 1 Kilograms 10 000 2 Kilograms 10 000 3 Kilograms 10 000 4 Pieces 10 000 5 Pieces 10 000 6 Pieces 10 000 7 Pieces 10 000 8 Pieces 10 000 9 Kilograms 10 000 12 Pairs 10 000 13 Pieces 10 000 14 Pieces 10 000 15 Pieces 10 000 16 Pieces 10 000 17 Pieces 10 000 18 Kilograms 10 000 19 Pieces 10 000 20 Kilograms 10 000 21 Pieces 10 000 24 Pieces 10 000 26 Pieces 10 000 27 Pieces 10 000 28 Pieces 10 000 29 Pieces 10 000 31 Pieces 10 000 36 Kilograms 10 000 37 Kilograms 10 000 39 Kilograms 10 000 59 Kilograms 10 000 61 Kilograms 10 000 68 Kilograms 10 000 69 Pieces 10 000 70 Pairs 10 000 73 Pieces 10 000 74 Pieces 10 000 75 Pieces 10 000 76 Kilograms 10 000 77 Kilograms 5 000 78 Kilograms 5 000 83 Kilograms 10 000 87 Kilograms 8 000 109 Kilograms 10 000 117 Kilograms 10 000 118 Kilograms 10 000 142 Kilograms 10 000 151A Kilograms 10 000 151B Kilograms 10 000 161 Kilograms 10 000 ANNEX II List of competent national authorities referred to in Article 4 1. Belgium FOD Economie, KMO, Middenstand en Energie (FPS Economy, SMEs, Self-Employed and Energy) Algemene Directie Economische Analyses en Internationale Economie Dienst Vergunningen Vooruitgangstraat 50 1210 Brussel Tel. +32 22776713 Fax +32 22775063 SPF Ã conomie, PME, Classes moyennes et Ã nergie (FPS Economy, SMEs, Self-Employed and Energy) Direction gÃ ©nÃ ©rale des Analyses Ã ©conomiques et de l'Economie internationale Service Licences Rue du ProgrÃ ¨s 50 1210 Bruxelles TÃ ©l. +32 22776713 Fax +32 22775063 2. Bulgaria Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã ºÃ °Ã Ã ° Ã ¸ Ã µÃ ½Ã µÃÃ ³Ã µÃ Ã ¸Ã ºÃ °Ã Ã ° Ã Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã Ã µÃ ³Ã ¸Ã Ã ÃÃ ¸ÃÃ °Ã ½Ã µ, Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸ÃÃ °Ã ½Ã µ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã » Ã Ã ». Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ºÃ °   8 1052 Ã ¡Ã ¾Ã Ã ¸Ã  Ã ¢Ã µÃ ». +359 29407008 / +359 29407673 / +359 29407800 Ã ¤Ã °Ã ºÃ  +359 29815041 / +359 29804710 /+359 29883654 Ministry of Economy and Energy 8 Slavyanska Str., Sofia 1052 Tel. +359 29407008 / +359 29407673 / +359 29407800 Fax +359 29815041 / +359 29804710 /+359 29883654 3. Czech Republic Ministerstvo prÃ ¯myslu a obchodu (Ministry of Industry and Trade) LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Tel. +420 224907111 Fax +420 224212133 4. Denmark Erhvervs- og VÃ ¦kstministeriet (Ministry of Business and Growth) Erhvervsstyrelsen Langelinie AllÃ © 17 2100 KÃ ¸benhavn Tel. +45 35291000 Fax +45 35291001 5. Germany Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) [Federal Office of Economics and Export Control] Frankfurter Str. 29-35 65760 Eschborn Tel. +49 6196908-0 Fax +49 6196908800 6. Estonia Majandus- ja Kommunikatsiooniministeerium (Ministry of Economic Affairs and Communications) Harju 11 15072 Tallinn Tel. +372 6256400 Fax +372 6313660 7. Ireland An Roinn Post, Fiontar agus NuÃ ¡laÃ ­ochta 23 SrÃ ¡id Chill Dara Baile Ã tha Cliath 2D02 TD30 Tel. +353 16312545 Fax +353 16312562 Department of Jobs, Enterprise and Innovation Licensing Unit Kildare Street IRL-Dublin 2 Tel. +353 16312545 Fax +353 16312562 8. Greece Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã , Ã Ã ½Ã ¬ÃÃ Ã Ã ¾Ã ·Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã ¿Ã Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã ºÃ ±Ã ¹ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã £Ã Ã ½Ã Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ Ã ½ Ã Ã ±Ã ¸Ã µÃ Ã Ã Ã Ã Ã ½ Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã ' Ã Ã ¹Ã ´Ã ¹Ã ºÃ Ã ½ Ã Ã ±Ã ¸Ã µÃ Ã Ã Ã Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½ Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ». +30 2103286041-43, 2103286223 Fax +30 2103286094 Ministry of Economy, Development and Tourism General Directorate for International Economic and Trade Policy, Directorate fÃ ¿r Trade Coordination and Trade Regimes Unit B' Special Import Regimes 1 Kornarou Str. 10563 Athens Tel. +30 2103286041-43, 2103286223 Fax +30 2103286094 9. Spain Ministerio de EconomÃ ­a y Competitividad (Ministry of Economy and Competitiveness) DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana no 162 28046 Madrid Tel. +34 913493817 / 913493874 Fax +34 913493831 Email: sgpolcoue.sscc@comercio.mineco.es 10. France MinistÃ ¨re de l'Ã ©conomie, de l'industrie et du numÃ ©rique Direction gÃ ©nÃ ©rale des entreprises (DGE) Service de l'industrie (SI) Sous-direction de la chimie, des matÃ ©riaux et des Ã ©co-industries (SDCME) Bureau des MatÃ ©riaux 67 rue BarbÃ ¨s  BP 80001 94201 Ivry-sur-Seine Cedex Tel. +33 179843449 Email: isabelle.paimblanc@finances.gouv.fr 11. Croatia Ministarstvo vanjskih i europskih poslova Samostalni sektor za trgovinsku politiku i gospodarsku multilateralu Trg N. Ã . Zrinskog 7-8 HR-10000 Zagreb Tel: +385 16444626 Fax: +385 16444601 Ministry of Foreign and European Affairs Directorate for Trade Policy and Economic Multilateral Affairs Trg N. Ã . Zrinskog 7-8 HR-10000 Zagreb Tel. +385 16444626 Fax +385 16444601 12. Italy Ministero dello Sviluppo Economico (Ministry of Economic Development) Direzione Generale per la Politica Commerciale Internazionale Divisione III  Accesso dei beni italiani nei mercati esteri e difesa commerciale delle imprese Viale Boston 25 00144 Roma Tel. +39 0659647517, 0659932450, 0659932436 Fax +39 0659932681, 0659932636 Email: dgpci.div3@mise.gov.it 13. Cyprus Ã Ã »Ã ¬Ã ´Ã ¿Ã  Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã / Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ½Ã ­Ã Ã ³Ã µÃ ¹Ã ±Ã , Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã 6 1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¤Ã ·Ã ». +357 22867100 Ã ¦Ã ±Ã ¾ +357 22375443 Imports/ Exports Licensing Section Trade Service Ministry of Energy, Commerce, Industry and Tourism 6 Andrea Araouzou 1421 Nicosia Tel. +357 22867100 Fax +357 22375443 14. Latvia Latvijas Republikas Ãrlietu ministrija (Ministry of Foreign Affairs of the Republic of Latvia) Kr.ValdemÃ ra iela 3 RÃ «ga, LV-1395 Tel. +371 67016201 Fax +371 67828121 15. Lithuania Lietuvos Respublikos Ã «kio ministerija (Ministry of Economy of the Republic of Lithuania) Gedimino pr. 38 / Vasario 16-osios g. 2 LT-01104 Vilnius Tel. +370 70664658, +370 70664808 Faks +370 70664762 Email: vienaslangelis@ukmin.lt 16. Luxembourg MinistÃ ¨re de l'Ã conomie (Ministry of Economy) Office des licences 19-21 boulevard Royal L-2449 Luxembourg TÃ ©l. +352 226162 Fax +352 466138 Email: office.licences@eco.etat.lu 17. Hungary Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal (Hungarian Trade Licencing Office) Budapest NÃ ©metvÃ ¶lgyi Ã ºt 37-39. 1124 Tel. +36 14585514 Fax +36 14585832 Email: keo@mkeh.gov.hu 18. Malta Ministeru gÃ §all-Ekonomija, Investiment u IntrapriÃ ¼i Ã »ghar Dipartiment tal-KummerÃ , Xatt Lascaris Valletta VLT 1933 Tel. +356 25690214 Fax +356 21237112 Email: commerce@gov.mt Ministry for the Economy, Investment and Small Business Commerce Department, Trade Services Directorate Lascaris Valletta VLT 1933 Tel. +356 25690214 Fax +356 21237112 Email: commerce@gov.mt 19. Netherlands Belastingdienst/Douane (Customs Administration) centrale dienst voor in- en uitvoer Postbus 3070 6401 DN Heerlen Tel. +31 88 1512122 Fax +31 88 1513182 20. Austria Bundesministerium fÃ ¼r Wissenschaft, Forschung und Wirtschaft (Federal Ministry of Science, Research and Economy) Abteilung C2/9  AuÃ enwirtschaftskontrolle Stubenring 1 1010 Wien Tel. +43 171100 - 8353 Fax +43 171100 - 8366 21. Poland Ministerstwo Rozwoju (Ministry of Economic Development) pl. Trzech KrzyÃ ¼y 3/5 00-507 Warszawa Tel. +48 226935553 Fax +48 226934021 22. Portugal MinistÃ ©rio das FinanÃ §as (Ministry of Finance) AT- Autoridade TributÃ ¡ria e Aduaneira DSL  DirecÃ §Ã £o de ServiÃ §os de Licenciamento Rua da AlfÃ ¢ndega no 5 R/C 1149-006 Lisboa Tel. +351 1218813843 Fax +351 1218813986 Email: dsl@at.gov.pt 23. Romania Ministerul Economiei (Ministry of Economy) ComerÃ £ului Ã i Mediului de Afaceri DirecÃ £ia Politici Comerciale Calea Victoriei, nr.152, sector 1 010096 BucureÃ ti Tel. +40 213150081 Fax +40 213150454 Email: clc@dce.gov.ro 24. Slovenia Ministrstvo za finance (Ministry of Finance) FinanÃ na uprava Republike Slovenije Spodnji PlavÃ ¾ 6c SI-4270 Jesenice Tel. +386 42027583 Faks +386 42024969 Email: taric.fu@gov.si 25. Slovakia Ministerstvo hospodÃ ¡rstva SR (Ministry of Economy of the Slovak Republic) Odbor vÃ ½konu obchodnÃ ½ch opatrenÃ ­ MierovÃ ¡ 19 827 15 Bratislava Tel. +421 248547019 Fax +421 243423915 Email: jan.krocka@mhsr.sk 26. Finland Tulli (Finnish Customs) PL 512 FI-00101 Helsinki Tel. +358 2955200 Email: kirmo@tulli.fi Tullen (Finnish Customs) PB 512 FI-00101 Helsingfors Tel. +358 2955200 Email: kirmo@tulli.fi 27. Sweden Kommerskollegium (National Board of Trade) Box 6803 SE-113 86 Stockholm Tel. +46 86904800 Fax +46 8306759 Email: registrator@kommers.se 28. United Kingdom Department for International Trade 1 Victoria Street London SW1H OET Email: grant.mosedale@trade.gsi.gov.uk